Appeal from a judgment of the Courty Court of Albany County, rendered November 12, 1976, convicting defendant upon his plea of guilty of the crime of rape in the third degree and sentencing him to an indeterminate term of imprisonment with a maximum of three years. In pleading guilty to rape in the third degree, a class E felony (Penal Law, § 130.25, subd 2), the defendant admitted to a sexual relationship with a 12-year-old girl at a time when he was 29 years of age. On such facts, we find no abuse of discretion by the trial court in sentencing defendant to an indeterminate term with a three-year maximum, on a charge for which he could have been sentenced to four years. Therefore, the sentence should not be disturbed (People v Finke, 51 AD2d 1089; People v Dittmar, 41 AD2d 788). Judgment affirmed. Koreman, P. J., Greenblott, Sweeney, Larkin and Mikoll, JJ., concur.